Case 2:19-cv-11481-VAR-MKM ECF No. 7 filed 07/30/19             PageID.72     Page 1 of 1



                           UNITED STATES DISRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

MALIBU MEDIA, LLC,

       Plaintiff,

v.                                                     Case No. 19-11481
                                                       Honorable Victoria A. Roberts
JOHN DOE subscriber assigned IP address
68.42.242.32,

     Defendant.
____________________________________/

                                    ORDER OF DISMISSAL

       Plaintiff filed a Notice of Voluntary Dismissal With Prejudice Pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i). (Doc. #6)

       IT IS ORDERED that this matter is dismissed with prejudice.


                                                s/ Victoria A. Roberts
                                                Victoria A. Roberts
                                                United State District Judge

Dated: 7/30/19
